Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 2/6/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 7 is objected to because of the following informalities:  “a header comprising a counter value indicating a number of transactions in the smart contract and a hash of the counter value the processor to” should be “a header comprising a counter value indicating a number of transactions in the smart contract and a hash of the counter value the processor to .”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20200067696 A1 to Pankaj Sarin (hereinafter “Sarin”).
As to claim 1, Sarin teaches a peer node in a blockchain network, the peer node comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 00075-0080):
a memory storing one or more instructions (par. 0075-0080);
and a processor that when executing the one or more instructions is configured to (par. 0075-0080):
receive a list of transactions associated with a smart contract in a block of the blockchain network (par. 0017, receiving transactions associated with blockchain smart contract);
select a subset of transactions for verification (par. 0017, 0028-0031, select, verify and validate subset of transactions);
verify that the subset of the transactions is valid for the block (par. 0017, 0028-0031, select, verify and validate subset of transactions); and 
synchronize the smart contract with other peer nodes in the blockchain network in response to the verification (par. 0030-0032, broadcast to the distributed network, and other miner devices in the distributed network will accept that block if all the transactions in it are valid).
Regarding claim8, is essentially the same as claims 1, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200067696 A1 to Pankaj Sarin (hereinafter “Sarin”), and further in view of U.S. Patent Application No. 20210342828 to Magerkurth et al., hereinafter “Magerkurth”.
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, Sarin teaches the peer node of claim 1. Sarin does not explicitly teach when the processor is configured to synchronize the smart contract, the processor is further configured to: confirm that the subset of transactions belong to the selected block based on a comparison of a hash derived from a header of the block with a hash of a content of the block as claimed.
Magerkurth teaches when the processor is configured to synchronize the smart contract, the processor is further configured to: confirm that the subset of transactions belong to the selected block based on a comparison of a hash derived from a header of the block with a hash of a content of the block (par. 0038-0040, comparison of hash, i.e. “…the precise value utilized in the header of the new block is dependent on the hash value for each transaction in the new block, as well as the hash value for each transaction in every prior block…When a solution to the cryptographic puzzle is found, the solving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarin with the teaching of Magerkurth because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Magerkurth would allow Sarin “to be able to store confidential and/or personal information in a blockchain and maintain data privacy. The embodiments described herein relate particularly to various aspects of maintaining data security of data stored in a blockchain. In some embodiments, cryptography techniques are applied to ensure that only authorized parties are able to view the confidential and/or personal information stored in the blockchain. These data security safeguards enable participation in the blockchain by any number of nodes, regardless of their respective permissions” (Magerkurth, par. 0004-0008).
Regarding claim 9, is essentially the same as claims 2, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 16, is essentially the same as claim 2, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a system and rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168